Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 10, and 16, respectively, all cite the limitation of “the interface” with no prior introduction of “an interface”. It is indefinite as to whether “the interface” present in these claims is a new limitation or is referring to any prior limitation present with each respective claim or their respective antecedent claims. Clarification is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keesan US 20190098371.

Referring to claim 1, Keesan discloses a computer implemented method, comprising: 
obtaining, from a video library, a video comprising a plurality of video segments (see Paragraph 0039-0042 for disclosing obtaining, from storage/a video library, video that comprises multiple narrative segments), wherein: 
each video segment is directly linked to at least one other video segment (see Fig. 2); 
the plurality of video segments comprise a beginning video segment, intermediate video segments, and final video segments (see Fig. 2 for disclosing a beginning video segment 202a, final video segments 202k/l/m/n, and intermediate video segments (all others in between the beginning and final)); and 
the intermediate video segments comprise a set of interactive video segments, wherein each interactive video segment is directly linked to at least two other video segments, only one of which can be selected by a viewer at the end of the display of the interactive video segment (see Fig. 2 and Paragraphs 0048 and 0051 for disclosing each intermediate video segments comprise a set of interactive video segments (e.g., set 206 and set 208) where each segment within is directly linked to at least two other video segments, only one path of which can be selected by a viewer (e.g., paths 202) at the conclusion of a narrative segment); 
identifying a plurality of video pathways in the video, wherein each video pathway comprises a different subset of video segments from among the plurality of video segments and each subset of video segments includes the beginning video segment, a set of intermediate segments, and one final video segment (see Paragraph 0051 for disclosing the path directions/pathways are logically associated with respective sets of narrative segments); 
for each video pathway in the plurality of video pathways, generating classification data that is descriptive of content in the video pathway (see Paragraph 0065 for disclosing the pathways are classified in a way that is descriptive of the content in the pathway (e.g., adventurous, extrovert, introvert, etc.) where the classifications are indicative of the choices made by the user in the storyline); 
for each video pathway in the plurality of video pathways, storing, based on the classification data for the video pathway, the video in a category of the video library along with other videos in the category of the video library, wherein the video library includes multiple categories that are each associated with a different classification (see Paragraphs 0039-0042 and 0065 for disclosing the video pathways are each attributed a classification amongst multiple classifications, each video in the pathway being associated with this classification, and thus each video in the adventurous classification pathway is attributed and stored with that classification); and 
displaying, upon selection of the video from a particular category of the video library and for presentation on a user device, video segments of a video pathway that has a classification which is the same as the classification associated with the particular category (see Figs. 1-3, and Paragraphs 0040 and 0065 for disclosing when a user selects a video (e.g., a video from the adventurous pathway) for presentation on a user/consumer device, the video segments of the adventurous pathway (C1) are displayed on the consumer device).

Referring to claim 2, Keesan discloses the classification data that is descriptive of content in each video pathway specifies a genre classification for the video pathway (see Paragraph 0065 for disclosing genre classifications).

Referring to claim 3, Keesan discloses identifying a set of preferred video pathways in the video, the identifying includes obtaining a set of preferred genre classifications and determining, from among the plurality of video pathways, a set of video pathways that each has a genre classification included in the set of preferred genre classifications (see Paragraph 0082 for disclosing the ability to obtain a most popular/preferred narrative segment sequence/set of pathways of a video, wherein since the identified pathways are classified by genre as seen in the rejection of claim 1, the genre classification(s) of the identified popular narrative segment sequence are preferred genre classifications).

Referring to claim 7, Keesan discloses a system, comprising one or more memory devices storing instructions and one or more data processing apparatus that are configured to interact with the one or more memory devices (see Paragraphs 0013-0015), and upon execution of the instructions, perform the method as seen in the rejection of claim 1.

Claim 8 is rejected on the same grounds as claim 2.

Claim 9 is rejected on the same grounds as claim 3.

Referring to claim 13, Keesan discloses a non-transitory computer readable medium storing instructions that, when executed by one or more data processing apparatus (see Paragraphs 0013-0015), cause the one or more data processing apparatus to perform the method as seen in the rejection of claim 1.

Claim 14 is rejected on the same grounds as claim 2.

Claim 15 is rejected on the same grounds as claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Keesan US 20190098371.

Referring to claim 4, Keesan discloses generating classification data that is descriptive of content in the video, wherein the classification data includes genre classifications that are descriptive of content in each of the plurality of video pathways, and providing, for presentation on the interface the video as seen in the rejection of claim 2.
Keesan is unclear as to presenting the genre classifications on the interface.


Claim 10 is rejected on the same grounds as claim 4.

Claim 16 is rejected on the same grounds as claim 4.

Referring to claim 19, Keesan discloses the limitations including the video library and video including video pathways with genre classifications as seen in the rejection of claim 1.
Keesan is unclear as to receiving, from a viewer, a query requesting videos that are classified as a particular genre and in response to the query, identifying a set of videos that are classified as the particular genre, wherein the set of videos comprises a first video including having a genre classification that matches the particular genre.
Official Notice is taken that the receiving of a viewer query requesting videos that are classified as a particular genre and in response to the query, identifying a set of videos that are classified as the particular genre, wherein the set of videos comprises a first video including having a genre classification that matches the particular genre in well known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keesan to allow for viewer query requests for genres so that the system can retrieve only video content that is of interest in regard to the requested genre by the user.



Claim 21 is rejected on the same grounds as claim 19.

Claims 5, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Keesan US 20190098371 in view of Benari et al (hereinafter Benari) US 20180052758.

Referring to claim 5, Keesan discloses wherein the displayed video segments of the video pathway include at least one interactive video segment and providing, at the end of the display of the at least one interactive video segment, a prompt to select one of the video segments that are directly linked to the at least one interactive video segment and that are associated with the video pathway (see Figs. 2 and 3 and Paragraph 0044 for disclosing interactive decision points for video segments and prompts to select directly linked video segments along the video pathways).
Keesan is unclear as to providing a recommendation for the viewer.
Benari discloses providing a recommendation for the viewer (see Paragraph 0039).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the recommendation of Benari with the system of Keesan in order to use a user’s selection and/or engagement history and/or other users selection and/or engagement histories to factor in a user’s favorites and values into their path selection at a decision node (see Benari, Paragraph 0039).

Claim 11 is rejected on the same grounds as claim 5.

Claim 17 is rejected on the same grounds as claim 5.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keesan US 20190098371 in view of Samaniego et al (hereinafter Samaniego) US 9098807, and further in view of Soroushian US 20140052696.

Referring to claim 6, Keesan discloses generating classification data that is descriptive of content in each video pathway, including each video segment of the video pathway as seen in the rejection of claim 1.
Keesan is unclear as to generating a distribution of scores using a genre classifier, wherein each score in the distribution of scores indicates a likelihood that the video segment is classified in a particular genre, aggregating the distribution of scores for all video segments of the video pathway, determining, based on a aggregated distribution of scores, a score that is higher than other scores in the aggregated distribution of scores, and identifying a genre associated with the determined score.
Samaniego discloses generating a distribution of scores using a genre classifier, wherein each score in the distribution of scores indicates a likelihood that the video segment is classified in a particular genre, determining a score that is higher than other scores, and identifying a genre associated with the determined score (see Col. 9, Lines 46-50 and Col. 12, line 31 – Col. 14, line 64 for disclosing generating a genre score for each video (seen to be broken into segments), the score representing a measure of likelihood or probability that the video represents the genre, wherein the genre score that indicates the highest likelihood/score is determined and used to identify the segment according to that genre).
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to incorporate the genre classifier of Samaniego with the system of Keesan in order to overcome the difficulty of developing fingerprints, identifying types of content, for content for which there is no see Samaniego, Col. 1, lines 22-35).
Keesan in view of Samaniego is unclear as to aggregating the distribution of scores for all video segments of the video pathway.
Soroushian discloses aggregating the distribution of scores for all video segments of the video pathway (see Paragraphs 0087 and 0154).
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to incorporate the genre score aggregation of Soroushian with the system of Keesan in view of Samaniego in order to overcome the insufficient detail of a single genre tag classifying a movie as an “action” movie when that may not be representative of the entire movie (see Soroushian, Paragraph 0001).

Claim 12 is rejected on the same grounds as claim 6.

Claim 18 is rejected on the same grounds as claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
12/30/2021